                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

SKYPOINT ADVISORS, LLC.,

           Plaintiff,

v.                               Case No:       2:18-cv-356-FtM-29MRM

3 AMIGOS PRODUCTIONS LLC.,
BLACKBURNSTEELE LLC., ISSA
ZAROUI, and MARK C CRAWFORD,

           Defendants.


                           ORDER AND OPINION

     This matter comes before the Court on the defendants’ Motion

to Join Denis Dreni as Counter-Defendant (Doc. #123) filed on

August 29, 2019.     Plaintiff filed a Response in Opposition (Doc.

#126) on September 12, 2019.       For the reasons that follow, the

motion is granted.

                                   I.

     According to the Third Amended Complaint, plaintiff Skypoint

Advisors, LLC is a Florida limited liability company by and through

its members, which include Dreni.        (Doc. #93, p. 1.)      Plaintiff

has filed suit against Defendant 3 Amigos Productions, LLC, a

Nevada limited liability company with three managing members: (1)

defendant BlackburnSteele, LLC, whose sole managing member is

defendant Mark Crawford; (2) defendant Issa Zaroui; and (3) non-

party   Chad   Pittman.   (Id.   pp.    1-2.)     Plaintiff   alleges   the
defendants made misrepresentations to induce plaintiff to invest

in a film project.       (Id. pp. 4-26.)        The Third Amended Complaint

alleges the following six claims: (1) violation of Section 10(b)

of   the   Securities    Exchange        Act   and   Rule   10b-5   promulgated

thereunder; (2) violation of Florida’s Securities and Investor

Protection Act, § 517.011 et. seq., Fla. Stat.; (3) common law

fraud; (4) violation of Florida’s Deceptive and Unfair Trade

Practices Act, § 501.201 et. seq., Fla. Stat.; (5) breach of

contract; and (6) breach of fiduciary duty.             (Id. pp. 32-47.)      The

first four claims are alleged against all the defendants, while

the fifth and sixth claims are alleged only against defendant 3

Amigos.    (Id.)

     The defendants have filed an Answer in which the allegations

of the Third Amended Complaint are generally denied.                (Doc. #122,

pp. 1-13.)      The defendants also raise seven affirmative defenses

and assert counterclaims against both plaintiff and Dreni.                   (Id.

pp. 13-30.)     The three counterclaims are for (1) defamation, (2)

violation of the Stored Communications Act, 18 U.S.C. §§ 2701-

2713, and (3) tortious interference.            (Id. pp. 26-29.)       Each claim

is asserted against plaintiff and Dreni jointly and severally.

(Id.)

                                         II.

     The addition of a person as a party to a counterclaim is

governed   by    Rules   19   and   20    of   the   Federal   Rules    of   Civil



                                     - 2 -
Procedure.     Fed. R. Civ. P. 13(h).      Rule 19 addresses the joinder

of required parties while Rule 20 provides for the permissive

joinder of parties.     It is under Rule 20 that the defendants seek

to join Dreni.     (Doc. #123, pp. 2-3.)

     Rule 20 provides that persons may be joined in one action as

defendants if:

     (A) any right to relief is asserted against them jointly,
     severally, or in the alternative with respect to or
     arising out of the same transaction, occurrence, or
     series of transactions or occurrences; and

     (B) any question of law or fact common to all defendants
     will arise in the action.

Fed. R. Civ. P. 20(a)(2).        The defendants argue both of these

requirements are met because (1) all the causes of action in the

counterclaim    are   asserted   against    both   Dreni   and   plaintiff,

jointly and severally, (2) all the causes of action are identical

for plaintiff and Dreni, who acted both independently and on

plaintiff’s behalf, and (3) there are questions of law and fact

common to both Dreni and plaintiff because Dreni is “indisputably

behind all of [plaintiff’s] alleged tortious acts against the

Defendants.”     (Doc. #123, pp. 2-3.)       The defendants also assert

that failure to join Dreni as a counter-defendant “will result in

the type of duplicative litigation that Rule 20 was intended to

prevent.”    (Id. p. 3.)

     Per the Eleventh Circuit, in making a joinder decision a

district court is “guided by the underlying purpose of joinder,



                                  - 3 -
which is to promote trial convenience and expedite the resolution

of disputes, thereby eliminating unnecessary lawsuits.”           Swan v.

Ray, 293 F.3d 1252, 1253 (11th Cir. 2002) (marks and citation

omitted); see also United Mine Workers of Am. v. Gibbs, 383 U.S.

715, 724 (1966) (“Under the Rules [of Civil Procedure], the impulse

is toward entertaining the broadest possible scope of action

consistent with fairness to the parties; joinder of claims, parties

and remedies is strongly encouraged.”).          Having reviewed the

allegations in the counter-complaint, the Court finds joinder is

appropriate.    The three counterclaims are alleged against both

plaintiff and Dreni jointly and severally, arise out of the same

occurrences,   and   have   common   questions   of   law   and     fact.

Accordingly, despite plaintiff’s argument to the contrary, the

Court finds joinder under Rule 20 is appropriate.      See Supplement

Ctr., LLC v. Evol Nutrition Assocs., Inc., 389 F. Supp. 3d 1281,

1289-90 (N.D. Ga. 2019) (finding joinder of plaintiff company’s

managing member was appropriate where defendant asserted member

was jointly and severally liable for company’s conduct due to his

participation in alleged false advertising).

     Plaintiff requests that should the Court find joinder of Dreni

warranted under Rule 20, “protective measures should be taken to

prevent possible prejudice or unfairness.”        (Doc. #126, p. 4.)

Rule 20(b) provides for such measures in the following provision:




                                - 4 -
       (b) Protective Measures.    The Court may issue orders—
       including an order for separate trials—to protect a
       party against embarrassment, delay, expense, or other
       prejudice that arises from including a person against
       whom the party asserts no claim and who asserts no claim
       against the party.

Fed.    R.   Civ.   P.   20(b).     Plaintiff   states   severing    the

counterclaims from plaintiff’s claims is warranted “to prevent

prejudice and unfairness.”        (Doc. #126, p. 4.)     Plaintiff also

notes that the counterclaims “have no bearing on the merits of

Plaintiff’s claims and should not be tried therewith.”           (Id. p.

5.)    The Court is unconvinced and finds severing the claims would

be inefficient and a waste of judicial resources contrary to the

purpose of Rule 20.      See Gibbs, 383 U.S. at 724; Swan, 293 F.3d

at 1253.

       Accordingly, it is hereby

       ORDERED:

       Defendants’ Motion to Join Denis Dreni as Counter-Defendant

(Doc. #123) is GRANTED.

       DONE and ORDERED at Fort Myers, Florida, this       9th    day of

October, 2019.




Copies:
Counsel of Record




                                   - 5 -
